COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200                         COURT
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX
IRENE RIOS                                                                            TELEPHONE
BETH WATKINS                                                                         (210) 335-2635
LIZA A. RODRIGUEZ
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                      September 17, 2019

        J. Barrett Shipp                                Laura A. Cavaretta
        Shipp, Ecke & Cromeens, PLLC                    Cavaretta, Katona & Leighner,
        1718 San Pedro Ave.                             PLLC
        San Antonio, TX 78212                           700 N. St. Mary's St.
        * DELIVERED VIA E-MAIL *                        Suite 1500
                                                        San Antonio, TX 78205
        Philip Martin Ross                              * DELIVERED VIA E-MAIL *
        1006 Holbrook Road
        San Antonio, TX 78218-3325
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-19-00477-CV
               Trial Court Case Number:      2017-PC-2912
               Style: In the Matter of the Guardianship of Charles Inness Thrash


                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                             _____________________________
                                                             Monica Rivera
                                                             Deputy Clerk, Ext. 53855


        cc: Karen R. Andersen (DELIVERED VIA E-MAIL)
        Lucy Adame-Clark (DELIVERED VIA E-MAIL)
        William E. Leighner (DELIVERED VIA E-MAIL)
        Cheryl D. Hester (DELIVERED VIA E-MAIL)
        Dinah L. Gaines (DELIVERED VIA E-MAIL)
        Kristopher L. Bowen Jr. (DELIVERED VIA E-MAIL)
                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 17, 2019

                                   No. 04-19-00477-CV

    IN THE MATTER OF THE GUARDIANSHIP OF CHARLES INNESS THRASH,


                     From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2017-PC-2912
                        Honorable Oscar J. Kazen, Judge Presiding


                                      ORDER
       Appellee’s unopposed motion for an extension of time to file the appellee’s brief is
granted. We order the appellee’s brief due November 21, 2019




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court